DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francois FR 2976590 A1.
Regarding claims 1-2, 8-9, and 13-15, the Francois reference discloses a device for producing sodium hypochlorite or hypochlorous acid (which is a powerful disinfectant) installed directly on a water circulation pipe for the purpose of treating it. This system is composed of one or more electrolytic chambers into which one or more electrolytic bipolar cells are inserted. These bipolar electrolytic cells are composed of several plates of sufficient thickness for rigid beings, and in a specific metal such as titanium, covered with metal oxides, such as ruthenium and iridium in several successive layers. Everything is controlled by a specific control box.  Alternatively, the data retrieval of the system remote information transmission system (88) can be performed manually using a USB port, connection to a computer or a removable data storage medium. The examiner interprets unpowered to include a power source being off or not in use. The electrolytic chambers that will receive these bipolar electrolytic cells consist of a tube pierced with holes of a diameter smaller than a traditional salt pellet 5 to prevent them from being in direct contact with the solid NACL, but only in contact with each other. with water saturated with NACL. The device is capable of not storing energy. The unpowered system would not have an energy production system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Francois in view of Herrington U.S. Publication 2015/0021243 A1.
Regarding Claim 7,  the Francois reference does not disclose a filter with a first configuration wherein the element has a flat shape amenable to storage, and in a second configuration wherein the element defines a concave shape amenable to accepting and filtering water poured into the concave shape.
The Herrington does disclose a water purifier system as in claim 6, wherein the water filtration device comprises an element capable of being placed in a first configuration wherein the element has a flat shape amenable to storage, and in a second configuration wherein the element defines a concave shape amenable to accepting and filtering water poured into the concave shape (In an example embodiment of the device, the personal purifier can also comprise a compact or folding filtration mechanism that is integral to the device, or additionally 2015or alternately can be removed from the device when being used. Origami (the art of folding paper into complex shapes) techniques can be utilized to develop a folding filter that is in the shape of a cone or cup, but can be folded flat for storage in the device, Para. [0011]. The disinfection characteristics of the filter can also ensure that biofilm does not accumulate on the filter media during storage.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Francois reference and use the flat and concave configurations, since the Harrington reference discloses  the added benefit of ensure that biofilm does not accumulate on the filter media.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774